Case 1:18-cv-23127-CMA Document 36 Entered on FLSD Docket 10/05/2018 Page 1 of 3



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                      MIAMI DIVISION

                                    CASE NO.: 18-CV-23127-CMA

  SANTIAGO US PACHECO,
  EDA PATRICIA FIGUEROA VELASQUEZ,
  LUIS HUMBERTO MALDONADO FLORES,
  SAMUEL ENAMORADO GOMEZ, and all
  others similarly situated under 29 U.S.C. 216(b),

                          Plaintiffs,

  v.

  CACERES INTERIOR PARTITIONS, INC., and
  JORGE E. CACERES,

                    Defendants.
  ________________________________________/

                  DEFENDANT CACERES INTERIOR PARTITIONS, INC.’S
                       CORPORATE DISCLOSURE STATEMENT

          Pursuant to Federal Rule of Civil Procedure 7.1, Defendant CACERES INTERIOR

  PARTITIONS, INC. (“Defendant”), by and through its undersigned counsel, hereby files its

  Corporate Disclosure Statement and states that Defendant does not have a parent corporation and

  no publicly held corporation owns 10 percent or more of its stock. Other interested parties are

  those listed in Plaintiff’s Certificate of Interested Parties.



                                                  Respectfully submitted,

                                                  By: /s/ Mendy Halberstam
                                                  Mendy Halberstam, Esq.
                                                  Florida Bar No. 68999
                                                  Email: Mendy.Halberstam@JacksonLewis.com
                                                  Arielle S. Eisenberg, Esq.
                                                  Florida Bar No. 0111467
                                                  Email: Arielle.Eisenberg@JacksonLewis.com
Case 1:18-cv-23127-CMA Document 36 Entered on FLSD Docket 10/05/2018 Page 2 of 3

                                                                CASE NO. 18-CV-23127-CMA




                                             JACKSON LEWIS P.C.
                                             One Biscayne Tower, Suite 3500
                                             2 South Biscayne Boulevard
                                             Miami, Florida 33131
                                             Telephone: 305-577-7600
                                             Facsimile: 305-373-4466
                                             Attorneys for Defendant




                                CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on October 5, 2018, I electronically filed the foregoing

  document with the Clerk of the Court using CM/ECF. I also certify that the foregoing document

  is being served this day on all counsel of record identified on the attached Service List via

  transmission of Notice of Electronic Filing generated by CM/ECF and Electronic Mail.



                                                s/ Mendy Halberstam
                                                   Mendy Halberstam, Esq.




                                                2
Case 1:18-cv-23127-CMA Document 36 Entered on FLSD Docket 10/05/2018 Page 3 of 3

                                                                       CASE NO. 18-CV-23127-CMA




                                              SERVICE LIST

                    United States District Court for the Southern District of Florida
                   Santiago Us Pacheco, et al. v. Caceres Interior Partitions, Inc., et al.
                                     Case No. 18-CV-23127-CMA

  J.H. Zidell, Esq.                                        Mendy Halberstam, Esq.
  Florida Bar No. 0010121                                  Florida Bar No. 68999
  E-mail: zabogado@aol.com                                 E-mail: mendy.halberstam@jacksonlewis.com
  J.H. Zidell, P.A.                                        Arielle S. Eisenberg, Esq.
  300 71st Street, Suite 605                               Florida Bar No. 0111467
  Miami Beach, Florida 33141                               Email: Arielle.Eisenberg@JacksonLewis.com
  Telephone: (305) 865-6766                                JACKSON LEWIS P.C.
  Facsimile: (305) 865-7167                                One Biscayne Tower, Suite 3500
                                                           2 South Biscayne Boulevard
  Attorneys for Plaintiffs                                 Miami, FL 33131
                                                           Telephone: 305-577-7600
                                                           Facsimile: 305-373-4466

                                                           Attorneys for Defendants




  4818-7321-7910, v. 1




                                                      3
